Pouter, J.
delivered the opinion of the court. This is an action for services rendered by the plaintiff, as an attorney and counsel-lor at law. The defendant pleaded the general issue and prescription. The amount charged in the account is $1185.; the number of suits in which the plaintiff appeared fifteen. The court rejected all these which were bar*609red by prescription, and gave judgment against the defendant for six hundred and ten dollars.
From that judgment the defendant has appealed, and we have been unable to assign any motive for his doing so except delay. The services and their value are fully proved.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs, and ten per cent, damages thereon for the frivolous appeal.